UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Advantaged Global Shareholder Yield Fund As of 1-31-14 (Unaudited) Shares Value Common Stocks 97.6% (Cost $110,794,088) Australia 3.8% BHP Billiton, Ltd. 26,050 831,914 Commonwealth Bank of Australia 13,162 854,561 Telstra Corp., Ltd. 416,800 1,875,937 Westpac Banking Corp. 32,000 862,450 Belgium 0.6% Anheuser-Busch InBev NV 6,700 642,146 Canada 4.3% BCE, Inc. 50,600 2,124,405 Potash Corp. of Saskatchewan, Inc. 28,100 880,092 Rogers Communications, Inc., Class B 19,900 837,095 Shaw Communications, Inc., Class B 50,500 1,114,061 France 7.5% Electricite de France SA 53,900 1,829,717 Sanofi 6,150 601,229 SCOR SE 31,300 1,014,009 Total SA 39,100 2,230,719 Vinci SA 24,600 1,608,575 Vivendi SA 48,380 1,298,717 Germany 5.8% BASF SE 9,530 1,018,870 Daimler AG 19,200 1,603,695 Deutsche Post AG 18,000 621,680 Deutsche Telekom AG 124,840 2,018,555 Muenchener Rueckversicherungs AG 6,900 1,421,954 Italy 1.6% Terna Rete Elettrica Nazionale SpA 390,500 1,893,261 Netherlands 1.8% Royal Dutch Shell PLC, ADR (C) 29,680 2,050,888 Norway 3.1% Orkla ASA 129,000 1,004,210 Statoil ASA 39,300 931,436 Yara International ASA 38,100 1,573,434 Philippines 0.4% Philippine Long Distance Telephone Company, ADR (C) 8,590 511,792 Sweden 0.6% Svenska Handelsbanken AB, Class A 14,100 669,073 Switzerland 4.0% Nestle SA 8,700 630,500 Novartis AG 15,000 1,185,612 Roche Holding AG 3,100 850,533 Swisscom AG 3,600 1,977,549 United Kingdom 20.1% AstraZeneca PLC, ADR (C) 41,350 2,625,725 BAE Systems PLC 266,200 1,878,009 1 Tax-Advantaged Global Shareholder Yield Fund As of 1-31-14 (Unaudited) Shares Value United Kingdom (continued) British American Tobacco PLC 16,900 $806,429 Centrica PLC 182,500 932,036 Compass Group PLC 43,400 648,628 Diageo PLC, ADR 4,800 576,240 GlaxoSmithKline PLC 75,000 1,927,811 Imperial Tobacco Group PLC 57,400 2,094,648 National Grid PLC 187,900 2,432,288 Pearson PLC 57,100 1,043,223 Severn Trent PLC 33,200 940,412 SSE PLC 113,800 2,441,460 United Utilities Group PLC 170,300 2,001,424 Vodafone Group PLC 580,200 2,150,056 WM Morrison Supermarkets PLC 165,000 650,216 United States 44.0% AbbVie, Inc. (C) 16,500 812,295 Altria Group, Inc. 60,400 2,127,288 Ameren Corp. (C) 42,000 1,589,280 Apple, Inc. 1,900 951,140 Arthur J. Gallagher & Company (C) 15,300 707,319 AT&T, Inc. (C) 42,800 1,426,096 Automatic Data Processing, Inc. (C) 9,600 735,360 CenturyLink, Inc. 49,400 1,425,684 CME Group, Inc. (C) 12,160 909,082 Comcast Corp., Special Class A 15,800 827,130 ConocoPhillips (C) 16,400 1,065,180 Deere & Company 7,300 627,508 Diamond Offshore Drilling, Inc. (C) 21,300 1,033,902 Dominion Resources, Inc. (C) 10,000 679,100 Duke Energy Corp. (C) 27,750 1,959,705 E.I. du Pont de Nemours & Company 11,350 692,464 Emerson Electric Company 13,600 896,784 Honeywell International, Inc. 8,300 757,209 Integrys Energy Group, Inc. (C) 12,900 700,986 Johnson & Johnson 10,200 902,394 Kimberly-Clark Corp. (C) 11,700 1,279,629 KLA-Tencor Corp. 15,300 940,491 Lockheed Martin Corp. (C) 16,300 2,459,833 Lorillard, Inc. (C) 44,850 2,207,517 Mattel, Inc. (C) 28,840 1,091,306 McDonald's Corp. 8,000 753,360 Merck & Company, Inc. (C) 16,900 895,193 Microchip Technology, Inc. (C) 17,900 802,994 Microsoft Corp. (C) 19,500 738,075 PepsiCo, Inc. (C) 7,500 602,700 Philip Morris International, Inc. 17,300 1,351,822 PPL Corp. (C) 64,100 1,959,537 R.R. Donnelley & Sons Company (C) 53,200 982,604 Regal Entertainment Group, Class A (C) 45,600 889,200 Reynolds American, Inc. (C) 37,590 1,823,115 TECO Energy, Inc. (C) 83,300 1,364,454 The Coca-Cola Company 16,600 627,812 The Dow Chemical Company (C) 24,300 1,105,893 The Southern Company (C) 55,900 2,305,316 Time Warner, Inc. (C) 10,600 665,998 Vectren Corp. (C) 17,000 620,840 Verizon Communications, Inc. (C) 27,780 1,333,996 2 Tax-Advantaged Global Shareholder Yield Fund As of 1-31-14 (Unaudited) Shares Value United States (continued) Waste Management, Inc. (C) 28,500 $1,190,730 Wells Fargo & Company 40,000 1,813,600 Preferred Securities 0.8% (Cost $854,267) United States 0.8% MetLife, Inc., Series B, 6.500% (C) 38,600 962,298 Yield (%) Par value Value Short-Term Investments 0.7% (Cost $771,310) Money Market Funds 0.3% State Street Institutional Treasury Money Market Fund 0.0000 (Y) 309,310 309,310 Par value Value Repurchase Agreement 0.4% Repurchase Agreement with State Street Corp. dated 1-31-14 at 0.000% to be repurchased at $259,000 on 2-3-14, collateralized by $265,000 U.S. Treasury Notes, 0.625% due 8-15-16 (valued at $266,325, including interest) $462,000 462,000 Total investments (Cost $112,419,665)† 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (C) A portion of this security is segregated as collateral for options. Total collateral value at 1-31-14 was $33,216,501. (Y) The rate shown is the annualized seven-day yield as of 1-31-14. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $113,108,630. Net unrealized appreciation aggregated $974,173, of which $4,465,038 related to appreciated investment securities and $3,490,865 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 1-31-14: Utilities 20.4% Telecommunication Services 14.8% Consumer Staples 14.3% Industrials 9.6% Health Care 8.5% Financials 8.0% Consumer Discretionary 7.5% Energy 6.4% Materials 5.3% Information Technology 3.6% Short-Term Investments & Other 1.6% Total 100.0% 3 Tax-Advantaged Global Shareholder Yield Fund As of 1-31-14 (Unaudited) Notes to the Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
